Citation Nr: 0534588	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  99-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
low back strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
degenerative changes of the right shoulder, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for post-
traumatic cephalgia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1978, and also had active duty for training from April 
to October of 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Los Angeles, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The Board remanded the 
case to the RO in October 2003, and again in July 2004.


FINDINGS OF FACT

1.  The veteran had pending on appeal before the Board claims 
for rating in excess of 10 percent each for chronic low back 
strain, degenerative changes of the right shoulder, and post-
traumatic cephalgia.

2.  In November 2005, prior to the promulgation of a decision 
in the appeal, the veteran submitted a request to withdraw 
his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7015, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In November 2005, the veteran wrote that he wished to 
withdraw his appeal.  Thus, there is no remaining allegation 
of error of fact or law for appellate consideration, and the 
appeal is withdrawn.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


